DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schoeffler (U.S. Pub No. 20190172111) in view of Hedley et al. (U.S. Pub No. 20060278705).
Regarding claim 1, Schoeffler discloses a method, comprising: comparing a validation image to one or more confirmation data sets, wherein each of the one or more confirmation data sets is formed based on matching a document image and a confirmation image (See paragraph 0038, 0127); performing a vehicle operability action responsive to the validation image matching a confirmation data set of the one or more confirmation data sets (See paragraph 0191; communication is transmitted to recipients for transportation providers as a way to perform vehicle operability action based on validation and confirmation data);
However, Schoeffler et al. fail to specifically disclose performing a refusal action responsive to the validation image not matching the confirmation data set.
In an analogous art, Hedley et al. disclose refusal action (rejection) responsive to the validation image not matching the confirmation data set (See paragraph 0022). It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify the system of Schoeffler with that of Hedley et al. to perform a refusal action responsive to the validation image not matching the confirmation data set since it would allow appropriate action for providing the user with access data and accurate identification results.   

Regarding claim 7, Schoeffler discloses a method, comprising: performing an in-vehicle image scan to form a validation image of a user (See paragraph 0038, 0126); comparing the validation image to stored confirmation data, the confirmation data including one or more confirmation data sets, each of the confirmation data sets including one or more of a document image, a confirmation image, and an aggregate image (See paragraph 0038, 0127); enabling operability of a vehicle responsive to forming a match between the validation image and a confirmation data set of the one or more confirmation data sets (See paragraph 0127, 0191);
Schoeffler  fails to specifically disclose performing a refusal action responsive to the validation image not matching any of the one or more confirmation data sets.  
In an analogous art, Hedley et al. disclose refusal action (rejection) responsive to the validation image not matching any of the one or more confirmation data sets (See paragraph 0022). It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify the system of Schoeffler with that of Hedley et al. to perform a refusal action responsive to the validation image not matching the confirmation data set since it would allow appropriate action for providing the user with access data and accurate identification results.   
Regarding claim 13, Schoeffler discloses a method comprising: performing a first validation based on a document image and a confirmation image (See paragraph 0038, 0126); confirming the document image and the confirmation image match based on the first validation, and generating a confirmation data set responsive to confirming that the document image and the confirmation image match (See paragraph 0038, 0127) ; performing a second validation based on a validation image and the confirmation data set (See paragraph 0038, 0127) ; and confirming the validation image and the confirmation data set match based on the second validation (See paragraph 0127), 
However, Schoeffler fail to specifically disclose performing an operability action for a vehicle responsive to confirming that the validation image and the confirmation data set match.  
In an analogous art, Hedley et al. disclose performing an operability action for a vehicle responsive to confirming that the validation image and the confirmation data set match  (See paragraph 0022). It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify the system of Schoeffler with that of Hedley et al. to perform an operability action for a vehicle responsive to confirming that the validation image and the confirmation data set match since it would allow appropriate action for providing the user with access data and accurate identification results.   
Regarding claim 2, Hedley et al. disclose wherein the validation image is formed via a vehicle image sensor (See paragraph 0045, 0048).
Regarding claim 3, Schoeffler et al. disclose wherein the document image is a first image of a user, wherein the confirmation image is a second image of the user, and wherein the validation image is a third image of the user (See paragraph 0108) wherein it is obvious to use different images of the user for better accuracy.
Regarding claim 4, Schoeffler et al. disclose the validation image is an image of the user positioned in a driver's seat of the vehicle (See paragraph 0126 driver/user in the vehicle and obviously in driver seat).
Regarding claims 5-6, 8-9, Schoeffler disclose wherein the refusal action includes preventing vehicle operability (See paragraph 0126; preventing by avoiding use of false identification document); and further disclose wherein the refusal action includes one or more of sending a message to a user mobile device and sending a message to an administrator (See paragraph 0123, 0127); the refusal action includes maintaining a door of the vehicle in a locked state; and  wherein the refusal action includes preventing a vehicle start, even when a start request is received are obvious to one of ordinary skill in the art.
Regarding claims 10, 11, 16-17, Schoeffler discloses the confirmation data set as discussed wherein one would consider that such data is associated with contract information; and  wherein the confirmation data is stored in a database remote from the vehicle (See paragraph 0127; database comprises user profiles and remote from the vehicle; see also 0179).
Regarding claim 12, Hedley et al. disclose the enabling of the human operator (See paragraph 0023) wherein it would have been obvious for enabling operability of the vehicle includes one or more of enabling a vehicle start and unlocking one or more vehicle doors.
	Regarding claim 14, Schoeffler discloses performing the first validation and the second validation includes performing facial recognition (See paragraph 0127 as the user image is capable of facial recognition and coding).  
	Regarding claim 15, Schoeffler discloses the first validation is performed via an application on a mobile device (See paragraph 0128, 032).
	Regarding claim 18, Hedley et al. disclose wherein the validation image is generated via a camera of the vehicle (See paragraph 0047).
	Regarding claim 19, Hedley et al. disclose a database at the vehicle (See paragraph 0015) wherein it would have been obvious to: after confirming that the validation image and the confirmation data set match, storing the validation image locally at the vehicle for better accuracy.  
	Regarding claim 20, Schoeffler et al. disclose wherein each of the document image, the confirmation image, and the validation image include an amount of facial data points that is greater than a predetermined threshold (See paragraph 0127) moreover, Hedley et al. disclose the threshold (see paragraph 0022).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Thomas et al. (U.S Patent No. 7,908,645) disclose systems and methods for authenticating access requests from user devices. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERTRUDE ARTHUR JEANGLAUDE whose telephone number is (571)272-6954. The examiner can normally be reached Monday-Thursday, 7:30-8:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GERTRUDE ARTHUR JEANGLAUDE/Primary Examiner, Art Unit 3661